DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 26, 2022 has been entered.

 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 9, 12, 15 and 18 are amended. 
Claims 11, 17 and 19 are canceled. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10,12-16,18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1 and 12 recite:
verify that network port requirements of a device match a network port availability of a selected rack, the network port availability obtained from a Top-of- Rack (ToR) switch associated with the selected rack via a command-line interface (CLI) command; 
when the rack possesses sufficient network port availability, 
suggest a location for placement of the device in the rack based on the user input, wherein the plurality of devices comprise a cluster in which the plurality of devices comprise a group of chassis that function together and are identified as part of the cluster,
and wherein the suggested location takes into account a device clustering of the plurality of devices.
Independent claim 18 recites:
verifying, by the IHS, that network port requirements of the device match a network port availability of the rack, the network port availability obtained from a Top-of-Rack (ToR) switch associated with the selected rack via a command-line interface (CLI) command;
when the rack possesses sufficient network port availability, suggesting, by the IHS, a location for placement of the device in the rack based on the user input and the device specification file, wherein the plurality of devices comprise a cluster in which the plurality of devices comprise a group of chassis that function together and are identified as part of the cluster.

The claim limitations fail to clearly identify “the plurality of devices” in which the wherein clause is modifying.
It is unclear to the examiner whether Applicant is attempting to modify the device by defining it as a cluster of chassis or whether the “wherein” clause is directed to other devices. 
The lack of clarity materially impacts the interpretation of the claim limitation and the supporting disclosure. 
For example, if the claim term “the device” is intended to be a cluster, the placement algorithm will assess the specifications and requirements for all of the devices of the cluster. See Fig. 16, item 1602. The determination verifies that there are enough ports on the TOR of the selected rack for all of devices in the cluster. The claims as written do not address the assessment of weight, size or network connectivity of a group as one to be placed in a single rack. 
In the alternative, if the claim term “the device” is directed at a singular device, the suggested location is required to take into account a device clustering of the plurality of devices. However, the only consideration of device clustering identified in the specification is directed to the placement of devices of a cluster in the same rack that meet the requirements of all devices of the cluster. [see paragraph 0006, 0010, 0023, 0039]. The claims fail clearly identify the logical connection between suggestion of the placement of a device and taking in account the device clustering of a plurality of devices in an unrelated cluster. 
Examiner is unable clearly identify which embodiment of the invention to determine the scope and bounds of the claims. 
 Thus, claims 1, 12 and 18 are rendered indefinite. 
Claims 2-10, 13-16 and 20 fail to cure the deficiencies of claims 1,12 and 18 and thus rejected under the same rationale.
Applicant is respectfully asked to identify the claimed embodiment which includes identifying which path(s) of the selection algorithm are claimed. Paragraph numbers and Figures would greatly assist in advancing prosecution. 
Claim 9 recites sorting a list of “the devices”. However, the claim limitations of claim 1 and 9 fail to clearly identify the relationship between the list and the device in the verification step.
Claim 16  recites:
“wherein to suggest the location, the program instructions, upon execution, further cause the IHS to sum the physical size or weight of two or more of the devices identified as part of the cluster and suggest the location for the cluster in a single rack.”
The claim limitations simultaneously recite the suggested location (selected rack) is intended for 2 different entities :
the location for the device within claim 12
the location for the cluster in a single rack of claim 16.
 Applicant has fails to provide the logical connection between the 3 entities above. Claim 16 is rendered indefinite. 
Examiner is unable to determine the scope of the claimed invention and is unable to determine allowability in view of the prior art. . Applicant is respectfully requested to provide an explanation of the claim limitations to advance prosecution. 
Note: Examiner suggests scheduling an interview to assist with advancing prosecution

Claim Objections
Claim 1 objected to because of the following informalities: 
The term “a selected rack” is used interchangeably with “the rack”. For clarity, all future uses refences should be directed to “the selected rack”. 
Appropriate correction is required. 
For the purpose of clarity, using consistent terms through out the claims for entities would improve the understanding of readers. 

 Response to Arguments
Applicant’s arguments have been fully considered. Previous rejections are withdrawn in light of the amendments.  
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they reply to every ground of objection and rejection in the prior Office action. Applicants are respectfully asked to reference MPEP 714.02 for all further prosecution of this application: 
37 C.F.R. 1.111   Reply by applicant or patent owner to a non-final Office action.
…
 (b) In order to be entitled to reconsideration or further examination, the applicant or patent owner must reply to the Office action. The reply by the applicant or patent owner must be reduced to a writing which distinctly and specifically points out the supposed errors in the examiner’s action and must reply to every ground of objection and rejection in the prior Office action. The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references. If the reply is with respect to an application, a request may be made that objections or requirements as to form not necessary to further consideration of the claims be held in abeyance until allowable subject matter is indicated. The applicant’s or patent owner’s reply must appear throughout to be a bona fide attempt to advance the application or the reexamination proceeding to final action. A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.
(c) In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections.

Applicant’s reply appears to be a bona fide attempt to advance the application and has been fully considered. 
35 USC 112, second paragraph rejections are maintained. 

Conclusion
Relevant prior art: 
Bose U.S. Patent Application Publication 2021/0258238-discloses monitoring the status of TOR port link statuses via a Command Line Interface. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M COUSINS whose telephone number is (571)270-7746. The examiner can normally be reached 9:00am -5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JMC/Examiner, Art Unit 2459          
/TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459